 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

 

UNITED STATES DISTRICT COURT

 

 

__________,__________.,.__......i
lCT CO\_JP '
soUTHERN DlsrRICT or CALIFORNIA SOUTC;EE§§ giss$['§|](§§@[: CAU§;}¢¢W£
UNITED sTATEs 0F AMERJCA JUDGMENT IN A CI t " "
V (For Offenses Cornmitted On or After November l, 1987)

JOSE GUADALUPE GUTIERREZ-VAZQUEZ (1)
Case Nurnber: 3:18-CR-04092-JM

 

 

 

Kenneth Robert McMnllan
Defendant’s Attumey
REGISTRATION No. 71943-298
|:| _
THE DEFENDANT:
pleaded guilty to count(s) Orle Of the Infol`mation.
Was found guilty on count(s)
after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offensc(s):

 

Tit|e and Section l Nature of Offense Count
18:1544 - Misuse Of Passport (Fe|ony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

m The defendant has been found not guilty on count(s)

 

l:l Count(s) are dismissed on the motion of the United States.

 

Assessment: $100.00 Waived.

JVTA Assessment*: $
El _
*Justice for Victims of Traff'icldng Act of 2015, Pub. L. No. 114-22.
No fmc |:| Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Februarv 8. 2019
Date of lmposition of Sentence

 

 

UN ED STATES DISTRICT JUDGE

3:18-CR-O4092-JM

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: JOSE GUADALUPE GUTIERREZ-VAZQUEZ (l) Judgment - Page 2 of 2
CASE NUMBER: 3 : 18-CR-04092-JM

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served as to count 1.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:||:|

The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district
|:| at A.M. on

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before

|:| as notified by the United States Marshal.

|:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
_ Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-04092-JM

 

